TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00337-CV





In re Kenda Kushner






ORIGINAL PROCEEDING FROM TRAVIS COUNTY




M E M O R A N D U M   O P I N I O N


                        Relator has filed her petition for writ of mandamus and motion for emergency relief,
asking this Court to order the trial court to stay a trial setting for Monday, June 19, 2006.  We deny
the petition for writ of mandamus and overrule the motion for emergency relief.  See Tex. R. App.
P. 52.8.
 
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Filed:   June 16, 2006